Citation Nr: 0915991	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 through 
June 1966.  During that time, the Veteran served in Vietnam 
where he engaged the enemy in combat and was decorated with 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in August 2004.


FINDING OF FACT

The Veteran's claimed left leg, low back, left hip, and right 
hip disorders have not been shown to be etiologically related 
to any injury or disease contracted during his active duty 
service.


CONCLUSION OF LAW

The Veteran's claimed left leg, low back, left hip, and right 
hip disorders were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that 38 U.S.C.A. § 1154(b) provides, in the 
case of a veteran who engaged the enemy in combat during 
service, satisfactory lay evidence or other evidence that an 
injury or illness was incurred or aggravated in combat shall 
be accepted as sufficient proof of service connection, even 
where there is no official record of such incurrence or 
aggravation, if the submitted lay evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If such 
evidence is presented, a presumption of service connection is 
created that may be rebutted by clear and convincing evidence 
disproving the in-service incurrence or aggravation.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, 
38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service.  See Caluza, 7 Vet. App. at 507.

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Analysis

The Veteran's service treatment records do not reflect any 
in-service treatment or subjective complaints from the 
Veteran for any left leg, low back, left hip, and right hip 
symptoms.  At his June 1966 separation examination, the 
Veteran did not report any such symptoms and a clinical 
evaluation did not reveal any abnormalities.

Similarly, a review of the claims file does not reveal any 
post-service treatment or diagnosis of any left leg, low 
back, left hip, or right hip symptoms or disorders.

In the Veteran's February 2005 Notice of Disagreement, the 
Veteran contended that his claimed current left leg, low 
back, left hip, and right hip disorders were caused by 
exposure to cold weather during his service as a member of 
the 101st Airborne Division.  Alternatively, the Veteran 
asserted that these claimed disorders were secondarily caused 
by his service connected right knee disorder.

In an April 2009 written brief presentation submitted on the 
Veteran's behalf by the Veteran's representative, it is 
asserted that the Veteran's experiences in combat "can be 
enough to cause arthritis and joint pain years later."  The 
brief presentation also reiterates the Veteran's prior 
assertion that his claimed disorders are secondarily caused 
by his right knee disorder.

Based upon the foregoing, and in the absence of any competent 
medical evidence demonstrating any current left leg, low 
back, left hip, and right hip disability, much less a linkage 
between any such disability and in-service injury or illness, 
the Veteran's claims for service connection must be denied.

Although the Board is mindful of the Veteran's minimal 
assertion that his claimed disorders were caused by in-
service exposure to cold weather, the Veteran failed to 
provide any details of any specific injury or exposure to 
cold weather.  The Veteran's assertion is insufficient to 
create a presumption of an in-service injury pursuant to 
38 U.S.C.A. § 1154(b).  Even assuming that the Veteran's lay 
assertion was sufficient to create a presumption that an in-
service injury to his left leg, low back, left hip, and right 
hip occurred, that presumption, in and of itself, would not 
address the questions of the existence of a present 
disability or of a nexus between any such disability and 
service.

The only other evidence of record supporting the Veteran's 
claims are his own lay opinion expressed in his February 2005 
Notice of Disagreement and April 2009 written brief 
presentation.  These lay assertions, however, are 
insufficient for the purpose of establishing the diagnosis of 
a present disability.  Moreover, to the extent that the 
Veteran seeks to establish the existence of a nexus 
relationship between a present disability and an in-service 
injury or illness, the United States Court of Appeals for 
Veterans Claims (Court) has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinions do not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for left leg, low 
back, left hip, or right hip disorders, and each of these 
claims must be denied.


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claim for service connection for disorders of the left leg, 
low back, left hip, and right hip in an April 2004 
notification letter.  Any deficiencies of notification that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted are not prejudicial, as the Veteran's claims are 
being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel and service treatment 
records have been obtained.  In its April 2004 notification 
letter, the RO requested that the Veteran provide any 
treatment records in his possession and identify any private 
treatment providers who rendered treatment on a VA Form 21-
4142 release which was included with the notification letter.  
The Veteran did not respond to the RO's request.  In this 
regard, the Board notes that it is well-established that VA's 
duty to assist a claimant is not always a "one-way street."  
A claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim, no 
further effort will be expended to assist the veteran in this 
regard.  The claim must be evaluated solely on the evidence 
currently of record.  

The Board notes that the Veteran has not been provided a VA 
examination to assess the nature and etiology of his claimed 
left leg, low back, left hip, and right hip disorders.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded where such an examination "is necessary to make a 
decision on the claim."  A VA examination is "necessary" 
where the evidence, after taking into consideration all 
information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In this case, the record on 
appeal does not contain any evidence of a current left leg, 
low back, left hip, or right hip disability, much less a 
competent medical opinion that relates any such disorder to 
an in-service injury or illness.  Under the circumstances, a 
VA examination to assess the nature and etiology of the 
Veteran's claimed disorders is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

Service connection for a left leg disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


